Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 20170203512 A1) in view of Hull et al. (US 5184307 A, hereinafter “Hull”) with evidence of Jigang et al., Two Dimensional Laser Galvanometer Scanning Technology for Additive Manufacturing, International Journal of Materials, Mechanics and Manufacturing, Vol. 6, No. 5, October 2018 (NPL reference attached herewith, hereinafter “Jigang”).

Regarding claim 14, Gold teaches an apparatus for producing an object by additive manufacturing, comprising: 
a material (0005 teaches scanning the powder bed) configured to be solidified by exposure to electromagnetic radiation; 
a support (build plate 114; 0004) for positioning the object in relation to the surface level of the material; 

a calibration system ([0023] teaches a calibration system) having a sensor unit (0026 teaches a CCD camera) configured to be directed to the support, wherein the calibration system is adapted and arranged for (regarding the calibration system limitations in this and the dependent claims applicant has not claimed a ‘controller configured to’ or a ‘controller programmed to,’ thus this is not given full weight as an apparatus claim covers what a device is, not what it does. See MPEP 2114.II; nevertheless Gold is capable of this; it is also unclear from the claim whether the calibration is a manual calibration system with an operator as shown extensively in the prior art or an automatic, computer-based system): 
controlling the solidifying device for making a first test mark (see Fig. 5-6 showing multiple horizontal lines of test marks) at a first delay setting (naturally the laser has an inherent delay setting that will be adjusted; a delay setting could be a pattern of sintering under BRI, [0009] teaches reviewing “proper delay settings”); 
controlling the solidifying device for making a second test mark (see Fig. 5-6 showing multiple lines of test marks) at a second delay setting different (see Fig. 6 showing different starting and stopping points which indicates different delay settings; naturally the laser has an inherent delay setting that will be adjusted; a delay setting could be a pattern of sintering under BRI) from the first delay setting; and 
determining a delay setting based on (0026 teaches the average of the positions of each start and stop of the laser is determined, based on the distance from the contour scan and is used to adjust the laser) at least the first test mark and the second test mark.


	In the same field of endeavor Hull teaches that a bath of material may be held in a process chamber for stereolithography (see figs. 4-6 showing the bath of liquid 22 and the device holding the chamber). Hull also teaches an arm for holding the cured material (elevator platform 29). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Gold and Hull, as evidenced by Jigang. Jigang teaches that laser calibration systems (such as calibrations for jump delays, mark delays, and on/off delays taught on pp. 334-335) may be applied to stereolithography as well as selective laser sintering (p. 332). Thus, a person having ordinary skill in the art before the effective filing date would have found the calibration system of Gold applicable to the stereolithography apparatus of Hull. 

Regarding claim 15, Gold teaches wherein the sensor unit comprises an imaging device (0026 teaches a CCD camera) arranged for obtaining an image of the first and second test marks.

Regarding claim 16, Gold teaches wherein the imaging device is arranged such that an optical path of the imaging device, in use of the apparatus, coincides (the imaging device sensors gather the path of the laser, thus allowing for the following of the optical path) at least partly with an optical path of the electromagnetic radiation of the solidifying device.

Regarding claim 17, Gold teaches wherein the calibration system is adapted and arranged for: controlling the solidifying device for making a reference mark (contour scan, Fig. 6); and 

Regarding claim 18, Gold teaches wherein the calibration system is adapted and arranged for: controlling the solidifying device for making the reference mark such that the reference mark is a line (contour line, Fig. 6); and controlling the solidifying device for making the first and second test marks such that the first and second test marks are lines having an orthogonal component (see Fig. 6 showing the skywriting lines as orthogonal) with respect to the reference mark.

Regarding claim 19, Gold teaches wherein the calibration system is adapted and arranged for: controlling a beam of the electromagnetic radiation, emitted by the solidifying device, such that the beam is moved at a first speed (inherently the beam in Fig. 6 has a speed); 
and repeating the steps of controlling and determining, wherein during the repeated steps of controlling the solidifying device, the beam of the electromagnetic radiation, emitted by the solidifying device, is moved at a second speed (inherently the beam in Fig. 6 has a speed; application has not claimed that the speeds are different), wherein during the step of determining the delay setting is determined for the first and second speeds (0026 teaches the average of the positions of each start and stop of the laser is determined, based on the distance from the contour scan and is used to adjust the laser).



Regarding claim 21, Gold teaches wherein the calibration system is adapted and arranged for: determining a distance between (0026 teaches the average of the positions of each start and stop of the laser is determined, based on the distance from the contour scan and is used to adjust the laser) the reference mark and the respective first and second test marks.

Regarding claim 22, Gold teaches wherein the calibration system is adapted and arranged for: determining a distance between (0026 teaches the average of the positions of each start and stop of the laser is determined, based on the distance from the contour scan and is used to adjust the laser) the reference mark and the respective first and second test marks, wherein the distance comprises a first distance component (closed circle when the laser is turned on, Fig. 6) and a second distance component (“x” when laser is turned off), wherein the second distance component, in a working plane, encloses an angle (an angle may be any angle, including 360 degrees) with the first distance component, and wherein a delay setting in a first direction (the on direction) is based on the first distance component and a delay setting in a second direction is based on (the off direction) the second distance component.



Regarding claim 24, Gold teaches wherein the imaging device is adapted and arranged for obtaining an image (0026 teaches a photograph) of the reference mark.

Regarding claim 25, Gold teaches wherein the calibration system is adapted and arranged for: controlling a beam of the electromagnetic radiation, emitted by the solidifying device, such that the beam is moved in a first direction (compare fig. 2 and fig. 6, the laser is moved in a skywriting pattern back and forth); and repeating the steps of controlling and determining, wherein during the repeated steps of controlling the solidifying device, the beam of the electromagnetic radiation, emitted by the solidifying device, is moved in a second direction (compare fig. 2 and fig. 6, the laser is moved in a skywriting pattern back and forth), wherein the second direction differs from the first direction for determining the delay setting (0026 teaches the average of the positions of each start and stop of the laser is determined, based on the distance from the contour scan and is used to adjust the laser) in the first direction and in the second direction.

Regarding claim 26, Gold teaches wherein the calibration system is adapted and arranged for determining a delay setting that is at least one of: a solidifying device on delay setting arranged for delaying a solidifying device on command (the filled circle in Fig. 6 indicates an on 

Regarding claim 27, Gold teaches wherein the calibration system is adapted and arranged such that during the steps of controlling, the first delay setting and the second delay setting are both one of the solidifying device on delay setting (Fig. 6 shows multiple “on” delays that are probed via the test patterns, such that any two of these “on” delays may be compared and are used to calibrate the machine as taught in 0026), the solidifying device off delay setting, the jump delay setting, or the mark delay setting; and further controlling the solidifying device for making an additional first test mark (Fig. 6 shows multiple skywriting lines that may be used) at an additional first delay setting; further controlling the solidifying device for making an additional second test mark (Fig. 6 shows additional marks that may be made, not just two) at an additional second delay setting different from the additional first delay setting; and further determining an additional delay (0026; applicant has not claimed the additional delay setting is 

Regarding claim 28, Gold teaches wherein the calibration system is adapted and arranged for (applicant has not claimed a ‘controller configured to’ or a ‘controller programmed to,’ thus this is not given full weight as an apparatus claim covers what a device is, not what it does. See MPEP 2114.II; nevertheless Gold is capable of this): setting (0027) the delay setting, determined during the step of determining, to the delay setting, wherein the step of setting is performed before performing the steps of further controlling.

Regarding claim 29, Gold’s system is capable of and programmed for making a third test mark (see Fig. 6) at a third delay setting; controlling the additional solidifying device for making a fourth test mark (see Fig. 6) at a fourth delay setting different from the third delay setting; and determining a delay setting (0026) based on at least the third test mark and the fourth test mark.
Gold fails to teach an additional solidifying device, but Duplication of parts has been found to be prima facie obvious, unless new and unexpected results are produced. See MPEP 2144.04.VI.B. 

. 

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold in view of Hull with evidence of Jigang and further in view of Domrose et al. (US 20180370146 A1, hereinafter Domrose). 
Regarding claim 31, Gold is capable and programmed to produce a fifth and sixth test mark (see Fig. 6 showing many test marks). 
Gold fails to teach a laser for making on test mark and another laser for making a different test mark and then comparing their spatial accuracy. 
In the same field of endeavor Domrose teaches that two lasers may be calibrated by making various tests marks and their spatial accuracy may be evaluated (0065-0066). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Gold and Domrose. Domrose teaches that its calibration system may be used for one laser, such as in Gold, or two laser systems (0065), thus, a person having ordinary skill in the art before the effective filing date would have found Domrose’s system obvious for those reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742